Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 7/7/21 is acknowledged.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: For claim 1, the limitation of “full width at 90% maximum relative brightness is at least 35% as wide as the full width at 20% maximum relative brightness”, for claim 2, the limitation of “full width at 90% maximum relative brightness is at least 40% as wide as the full width at 20% maximum relative brightness” and for claim 6, the limitation of “full width at 90% maximum relative brightness is at least 45% as wide as the full width at 20% maximum relative brightness”  is not described nor disclosed. Appropriate correction is needed.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention For claim 1, the limitation of “full width at 90% maximum relative brightness is at least 35% as wide as the full width at 20% maximum relative brightness”, for claim 2, the limitation of “full width at 90% maximum relative brightness is at least 40% as wide as the full width at 20% maximum relative brightness” and for claim 6, the limitation of “full width at 90% maximum relative brightness is at least 45% as wide as the full width at 20% maximum relative brightness”  is considered as indefinite as it is not clear how the values have been derived nor does the disclosure provide details of the above optical characteristics of the device. Appropriate correction is needed.

Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 19 that is dependent on claim 18, wherein claim 18 is further dependent on claim 1,for  the limitation of “a reference plane” in claim 19 is not clear what is a reference plane in claim 19, further neither claim 18 nor claim 1 on which claim 19 depends recite  any reference plane. Is it a horizontal plane or a vertical plane, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 10-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US 20050094295, cited by Applicant, cited previously)
Regarding claim 1, Yamashita teaches an optical system (at least Fig.1, 2 and 15), comprising: a light guide 3 ([0048]); and a turning film 4 (light deflection element), comprising:
a first major surface (42 in Fig.2 and 15), wherein the first major surface is substantially smooth; and a second major surface comprising a plurality of asymmetric microstructures (composed of sides 44 and 45 in Fig.2 and 15) each respective asymmetric microstructure, comprising:
a first side, wherein the first side is substantially planar 44; and a second side, comprising:
a first surface segment defining a substantially planar surface (49 in Fig.15); and a second surface segment defining a non-planar surface (52 in Fig.15,[0067]).
Yamashita teaches every structural limitation as claimed for the optical system. Further Yamashita teaches (Fig.21) full width at 90% maximum luminous intensity is at least 31.4% (see Drawing below) as wide as the full width at 20% maximum luminous intensity (see Fig. 21 below wherein the upper horizontal line is the 90% point with width of 2.2 cm of the maximum and the lower horizontal line is 20% of the maximum with width of 7 cm)

    PNG
    media_image1.png
    519
    660
    media_image1.png
    Greyscale

Fig.21 of Yamashita is shown above,
However, Yamashita does not teach “full width at 90% maximum relative brightness is at least 35% as wide as the full width at 20% maximum relative brightness”
  However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to achieve “full width at 90% maximum relative brightness is at least 35% as wide as the full width at 20% maximum relative brightness”


Regarding claim 2, Yamashita teaches an optical system (at least Fig.15), wherein the first surface segment extends from a vertex at the intersection of the first side and the second side to a first transition point (point where 49 ends at point 50), wherein the second surface segment 52 extends from the first transition point towards a valley between the respective asymmetric microstructure and an adjacent asymmetric microstructure.   Therefore Yamashita teaches every structural limitation as claimed for the optical system. Further Yamashita teaches full width at 90% maximum luminous intensity is at least 31.4 % as wide as the full width at 20% maximum luminous intensity (see rejection in claim 1 above).
  But Yamashita does not teach “full width at 90% maximum relative brightness is at least 40% as wide as the full width at 20% maximum relative brightness”.
However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to achieve “full width at 90% maximum relative brightness is at least 40% as wide as the full width at 20% maximum relative brightness”
, since ,where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” using routine experimentation and computer ray/tracing/programming involves only routine skill in the art in order to achieve the desired utilization efficiency ([0219]).

Regarding claim 3, Yamashita teaches an optical system (at least Fig.1, 2 and 15), wherein the second surface segment is substantially convex (52 in Fig.15).

Regarding claim 10, Yamashita teaches an optical system (at least Fig.1, 2 and 15), wherein each of the plurality of asymmetric microstructures are substantially the same lateral cross-sectional shape.

Regarding claim 11, Yamashita teaches the invention set forth in claim 1 above, but does not teach the first major surface defines a reference plane substantially parallel to the first major surface, wherein a first angle of the first surface segment is between about 40 degrees and about 70 degrees relative to the reference plane.
However since Yamashita teaches the first major surface defines a reference plane substantially parallel to the first major surface, wherein a first angle of 
    PNG
    media_image2.png
    448
    636
    media_image2.png
    Greyscale

Therefore to choose a first angle of the first surface segment is between about 40 degrees and about 70 degrees relative to the reference plane involves routine skill in the art, by routine experimentation in order to optimize the luminance.

Regarding claim 12, Yamashita teaches the invention set forth in claim 1 above, but does not teach the shape of the second surface segment is based on a cubic equation. However since Yamashita teaches the shape as claimed in claim 1 on which claim 12 is dependent, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the cubic equation based on the claimed shapes that are already taught in Yamashita2, in order to optimize the luminance (luminance graphs in Yamashita).

luminance.

Regarding claim 14 Yamashita teaches the first surface segment defining a planar surface and the second surface segment defining a curved convex shape, therefore Yamashita teaches the first angle is based on a first linear equation (straight line), wherein the shape of the second surface segment is based on a non-linear equation (because Yamashita teaches a curved convex shape for the second surface segment), but does not teach the shape of the second surface segment is based on a fourth or higher order equation, wherein a first derivative of the fourth or higher order equation matches the first linear equation, however since the essential shapes are already taught by Yamashita for the first and second surface segments , it luminance.

Regarding claim 15, the limitation of “at least about 60 percent of light originating from the light guide and exiting through the first major surface is included in a first set of characteristic viewing angles, wherein the first major surface defines a center viewing angle normal to the first major surface” ,since every structural limitation in claim 1 is fulfilled by Yamashita, therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made to achieve the functional feature of  “at least about 60 percent of light originating from the light guide and exiting through the first major surface is included in a first set of characteristic viewing angles, wherein the first major surface defines a center viewing angle normal to the first major surface”, since ,where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” using routine experimentation and computer ray/tracing/programming involves only routine skill in the art in order to achieve the desired utilization efficiency ([0219]).




Regarding claim 18, Yamashita teaches an optical system (at least Fig.15), wherein the second side further comprising a third surface segment defining a substantially planar surface (49 and 50 that are both planar in the second side in [0067).

Regarding claim 19, Yamashita teaches the invention set forth in claim 18 above, but does not teach a second angle of the third surface segment is between about 40 degrees and about 70 degrees relative to a reference plane.  
However since Yamashita teaches the second side further comprising a third surface segment defining a substantially planar surface (49, 50, 51 that are both planar in the second side in [0067) as shown below relative to a horizontal reference plane that 

    PNG
    media_image2.png
    448
    636
    media_image2.png
    Greyscale

Therefore to choose an angle between about 40 degrees and about 70 degrees involves routine skill in the art, by routine experimentation in order to optimize the luminance.

Regarding claim 20, Yamashita teaches the light guide inputs light into the turning film at a light input distribution, wherein the first angle, the cubic equation, and the second angle are based on the light input distribution (from Fig.1 of Yamashita and the shapes of the microstructures in Fig.2 and 15 in Yamashita).

Regarding claim 21,for the limitation of “at least 60 percent of light originating from the light guide and exiting through the first major surface is included in a first set of 

	Regarding claim 22, Yamashita teaches an optical system wherein the first set of characteristic viewing angles is between about -35 degrees and about 35 degrees relative to the center viewing angle relative to the center viewing angle ([0152], [0162]).

Regarding claims 17 and 23, the structural limitations for claims 1 and 18 on which claims 17 and 23 are fulfilled by Yamashita , therefore for the functional limitation of “at least 60 percent of light originating from the light guide and exiting through the first major surface is included in a first set of characteristic viewing angles, wherein the first major surface defines a center viewing angle normal to the first major surface, wherein the first set of characteristic viewing angles is between about -20 degrees and about 20 degrees relative to the center viewing angle” a recitation with respect to the manner in .

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US 20050094295, cited by Applicant, cited previously) in view of Yamashita2 (US 20060152827, cited previously)
Regarding claims 4 and 5, Yamashita  teaches the invention set forth in claim 2 above, but does not teach a distance between the vertex and the first transition point is between about 3 percent to about 15 percent of a distance between the vertex and the valley of the respective asymmetric microstructure (for claim 4) and wherein a distance between the first transition point and the valley is between about 85 percent to about 97 percent of a distance between the vertex and the valley of the respective asymmetric microstructure (For claim 5). 
Yamashita2 teaches a distance between the vertex (wherein 41 and 46 meet in Fig.2) and the first transition point (point where 46 ends to join with curve portion 45), is S (Fig.2) and this distance is 0.008P to 0.088P of the pitch P,([0038]), therefore since this distance S (as claimed) is a result effective variable that depends on a range of values of the pitch P (For claim 4) and wherein ratio of  r/P  (Fig.2) is described in {0013],[0040] and [0043],  and therefore sides of the microstructure are calculation based result effective values in Yamashita2, and it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide luminance and achieve easier molding ([0038]  and [0040] in Yamashita2).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita and further in view of Chuang (US 20070126329, cited previously)
Regarding claim 6, Yamashita teaches full width at 90% maximum luminous intensity is at least 31.4% as wide as the full width at 20% maximum luminous intensity (see rejection in claim 1 above)

    PNG
    media_image1.png
    519
    660
    media_image1.png
    Greyscale

Fig.21 of Yamashita is shown above.
Yamashita teaches every structural limitation as claimed for the optical system as well as the full width at 90% maximum luminous intensity is at least 31.4 % as wide as the full width at 20% maximum luminous intensity (see rejection in claim 1 above).
  But Yamashita does not teach “full width at 90% maximum relative brightness is at least 45% as wide as the full width at 20% maximum relative brightness”.
However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to achieve “full width at 90% maximum relative brightness is at least 45% as wide as the full width at 20% maximum relative brightness”
, since ,where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” using routine experimentation and computer ray/tracing/programming involves only routine skill in the art in order to achieve the desired utilization efficiency ([0219]).
Yamashita is silent regarding the first surface segment extends from a valley between the respective asymmetric microstructure and an adjacent asymmetric microstructure to a first transition point, wherein the second surface segment extends from the first transition point towards a vertex at the intersection of the first side and the second side.
Chuang teaches the first surface segment extends from a valley between the respective asymmetric microstructure and an adjacent asymmetric microstructure to a first transition point, wherein the second surface segment extends from the first transition point towards a vertex at the intersection of the first side and the second side 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the first and second surface segments (by reversing their positons with respect to the vertex) as disclosed in Chuang in a backlight module of Yamashita  in order to achieve brightness enhancement ([0003] in Chuang).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita    and further in view of Liou (US 20090219723, cited previously)
Regarding claim 7, Yamashita in view of Yamashita2 teaches the invention set forth in claim 4, but is silent regarding the second surface segment is substantially concave.
Liou teaches a light guiding plate with mircro-structures having one side as flat surface and the second side that can optionally be a convex or a concave surface (Fig.4-6 and [0028]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the second surface section to be concave or a convex as disclosed in Liou in a backlight module of Yamashita in view of Yamashita2 in order to optimize brightness and viewing angle ([0002] in Liou).
 
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita and Chuang (US 20070126329, cited previously) and further in view of Yamashita2 (US 20060152827, cited previously)
Regarding claims 8 and 9, Yamashita  in view of Chuang teaches the invention set forth in claim 6 above, but does not teach a distance between the vertex and the first transition point is between about 3 percent to about 50 percent of a distance between the vertex and the valley of the respective asymmetric microstructure (for claim 8) and a distance between the first transition point and the vertex is between about 50 percent to about 90 percent of a distance between the vertex and the valley of the respective asymmetric microstructure (for claim 9). 
However, Yamashita2 teaches a distance between the vertex (wherein 41 and 46 meet in Fig.2) and the first transition point (point where 46 ends to join with curve portion 45), is S (Fig.2) and this distance is 0.008P to 0.088P of the pitch P,([0038]), therefore since this distance S (as claimed) is a result effective variable that depends on a range of values of the pitch P, and furthermore ratio of  r/P  (Fig.2) is also described in {0013],[0040] and [0043],  and therefore sides of the microstructure are calculation luminance and achieve easier molding ([0038]  and [0040] in Yamashita2).


 						Other art
Cited previously:
 US 20140286044, US 20110149391, US 20080055926, US20070126329, US 6746130
Response to Argument
The arguments filed by the Applicant on 7/7/21 is acknowledged.  Applicant has mainly argued the amended portion of claims 1, 2 and 6 but has not provided support for the very specific limitation of “full width at 90% maximum relative brightness is at least (35%,40% and 45% for claims 1,2 and 6) as wide as the full width at 20% maximum relative brightness”. There are numerous graphs pertaining to the brightness in the instant specification, however it is not clear which graph and how the above relation is derived and results from. Therefore the limitations are unclear and confusing. 
Furthermore Examiner respectfully notes that a number of prior art disclose the brightness related graphs for displays that involve prismatic structures such as graphical Figures in:
US 20160054508
Fig.10A and 10B in US 20150029442
Fig.8 in US 20070222916
Fig.5 in 20040109663
Fig.4A in 6002829

and therefore where the general conditions of a claim are disclosed in the prior art, and wherein every structural feature is already taught by the prior art above, discovering the “optimum range” such as “full width at 90% maximum relative brightness is at least (35%, 40% and 45% for claims 1, 2 and 6) as wide as the full width at 20% maximum relative brightness” using routine experimentation involves only routine skill in the art in order to achieve the desired utilization efficiency.
Furthermore Applicant has not addressed the matter of claim 19 from the previous office action and therefore it has not been clarified with reference to what plane claim 19 is considered. It is still not clear what is the plane of reference for claim 19?.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Fatima N Farokhrooz/
Examiner, Art Unit 2875